Hurlbutt, J. (dissenting).
I respectfully dissent. Contrary to the view of the majority, I conclude that respondents have established as a matter of law that this proceeding in the nature of mandamus to compel (see CPLR 7803 [1]) is barred by laches. Petitioner alleges in his verified petition that he was appointed as a police officer in respondent Town of Greece (Town) on October 1, 1985, and that, since October 7, 1996, he has performed the duties of an investigator/detective. He asserts that he therefore is entitled to be permanently designated an investigator/detective and to receive the compensation paid to persons in that designation retroactive to April 7, 1998, pursuant to Civil Service Law § 58 (4) (c) (ii). The record establishes that petitioner first demanded recognition and payment as an investigator/detective by letter dated January 23, 2002. The Town denied petitioner’s demand for such relief by letter dated March 18, 2002, and petitioner commenced this proceeding on May 13, 2002. Respondents raised an objection in point of law *1303by motion to dismiss in lieu of answer (see CPLR 7804 [f|), asserting that the proceeding is time-barred or, alternatively, that it is barred by laches. Supreme Court denied the motion and summarily granted petitioner the relief sought, fixing petitioner’s “status as an investigator/detective” and declaring that petitioner is “entitled to payment, benefits and entitlements which would have accrued since April 7, 1998.”
I agree with the majority that this proceeding was timely commenced, inasmuch as it was commenced within four months of the rejection of petitioner’s demand for relief (see CPLR 217 [1]; Matter of Densmore v Altmar-Parish-Williamstown Cent. School Dist., 265 AD2d 838, 839 [1999], lv denied 94 NY2d 758 [2000] ). However, no demand for relief was made until January 2002, despite the fact that petitioner allegedly became eligible for the benefits of the statute in April 1998, approximately three years and nine months earlier.
In concluding that respondents failed to establish the equitable bar of laches, the majority relies on Saratoga County Chamber of Commerce v Pataki (100 NY2d 801, 816 [2003]), in which the Court of Appeals wrote that “[t]he mere lapse of time, without a showing of prejudice, will not sustain a defense of laches . . . .” That case, however, did not involve a CPLR article 78 proceeding but, rather, it involved a declaratory judgment action. In my view, the decision of the Court of Appeals in Matter of Sheerin v New York Fire Dept. Arts. 1 & 1B Pension Funds (46 NY2d 488 [1979], rearg denied 46 NY2d 1076 [1979]) is applicable here, inasmuch as it too involved a CPLR article 78 proceeding in the nature of mandamus. The Court in Sheerin wrote that, “while invocation of the equitable defense of laches ordinarily requires a showing of prejudice . . ., when the doctrine is invoked in an article 78 proceeding in the nature of mandamus, proof of unexcused delay without more may be enough” (id. at 495-496; see Austin v Board of Higher Educ. of City of N.Y., 5 NY2d 430, 442 [1959]). The demand that the respondent undertake its duty must be made within a reasonable time after the right to make the demand accrues (see Densmore, 265 AD2d at 839). As this Court wrote in Densmore, that time period “should be measured by the four-month Statute of Limitations of CPLR article 78, and thus a demand should be made no more than four months after the right to make the demand arises” (id.-, see Matter of Thomas v Stone, 284 AD2d 627, 628 [2001] , lv dismissed 96 NY2d 935 [2001], lv denied 97 NY2d 608 [2002], cert denied 536 US 960 [2002]; Matter of Blue v Commissioner of Social Servs., 306 AD2d 527, 528 [2003]).
Here, the uncontroverted period of delay is three years and *1304nine months. Petitioner himself offered no excuse whatsoever for the delay. Petitioner’s attorney asserted in his affidavit that the delay should be excused because of confusion in the law concerning whether petitioner is entitled to the benefits of Civil Service Law § 58 (4) (c) (ii). Even assuming, arguendo, that petitioner or his attorney initially had reason to doubt whether petitioner qualified for the statutory benefits, I conclude that, as petitioner acknowledges on appeal, any such doubts were dispelled by this Court’s decision in Matter of Pleakis v Peterson ([appeal No. 3] 281 AD2d 910, 911 [2001]), and that decision was issued 10 months before petitioner made his demand for the statutory benefits. In my view, petitioner’s proffered excuse for the delay in making the demand is insufficient as a matter of law (see Blue, 306 AD2d at 528; Matter of McKenzie v Comptroller of State of N.Y., 268 AD2d 828 [2000], lv denied 95 NY2d 760 [2000]; Densmore, 265 AD2d at 839; Matter of Civil Serv. Empls. Assn. v Board of Educ., Patchogue-Medford Union Free School Dist., 239 AD2d 415, 416 [1997]). I therefore would reverse the judgment, grant respondents’ motion, and dismiss the petition. Present—Pine, J.P., Wisner, Hurlbutt, Gorski and Lawton, JJ.